Citation Nr: 1703091	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include flat feet.

2.  Entitlement to service connection for a right leg disability, to include varicose veins and neuropathy of the right lower extremity. 

3.  Entitlement to service connection for a left leg disability. 

4.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2015, the Board issued a decision in which the Veteran's claim for service connection for a bilateral foot disorder, to include flat feet, was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). Based on a Joint Motion for Partial Remand (Joint Motion), an August 2016 Order by the Court remanded only that part of the September 2015 Board decision that had denied service connection for a bilateral foot disorder, with the remainder of the Board decision left undisturbed.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims pertaining to bilateral leg and right ankle disabilities are remanded to the RO.  


VACATE

The Board may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  In September 2015, the Board issued a decision denying the Veteran's claim for service connection for a bilateral foot disorder, to include flat feet. The Veteran appealed this decision to CAVC.  Based on a Joint Motion, an August 2016 Order by the Court remanded only that part of the September 2015 Board decision that had denied service connection for a bilateral foot disorder, with the remainder of the Board decision left undisturbed.  

Accordingly, that part of the September 2015 Board decision that denied service connection for a bilateral foot disorder, to include flat feet, is vacated and a new decision will be entered as if that part of the September 2015 decision had not been issued.


FINDING OF FACT

The Veteran's preexisting bilateral flat feet did not increase in disability during active service, and were not aggravated thereby. 


CONCLUSION OF LAW

A preexisting bilateral flat foot disorder was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

The Veteran seeks entitlement to service connection for a bilateral foot disorder, to include flat feet.  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111. 

The analysis is different in a case where the preexisting condition was noted upon entry into service.  "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C. F. R. 
 § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe, 7 Vet. App. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that a bilateral flat foot disorder was noted upon entry into service.  The examiners who conducted the November 1961 pre-induction and December 1962 induction examinations both noted second degree flat feet, which was not considered disabling.  The Board finds that because the bilateral flat foot condition was recorded on the Veteran's entrance examinations, that the condition, although apparently not symptomatic at the time, was "noted" upon entry into service.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304 (b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his bilateral flat foot disorder, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 n. 6.

In an April 2010 statement, the Veteran indicated that his feet hurt at entry but it was not "an Army thing to complain."  He further stated that his feet were getting worse.    In a May 2010 statement, the Veteran asserted that he had flat feet on entrance into service and because they accepted him with flat feet, the Army should be responsible for them.  

The Veteran served on active duty from April 1963 to April 1965.  Service treatment records indicate that a November 1961 pre-induction examination and December 1962 induction exam both noted second degree flat feet, which was not considered disabling.  The Veteran indicated on a December 1962 report of medical history that he had "bad feet," but he denied any foot trouble.  There were no complaints or treatment pertaining to the Veteran's feet during his period of active service.  Thereafter, the Veteran reported foot trouble on his January 1965 separation report of medical history, but the corresponding separation physical examination showed his feet were evaluated as normal.  

Post-service records include private medical records dated in 2007 and 2010 that note calcaneal spurs and plantar fasciitis.  These disabilities were not shown in service nor has the Veteran asserted they were related to service.  His assertions have continually focused on his diagnosed bilateral flat feet.  Post-service records also include a March 2015 VA examination.  At the time of examination in 2015, the Veteran denied foot pain, flare-ups that impacted function of the foot, and any functional loss or functional impairment of the foot.  The Veteran stated he had pain on use of the feet, but there was no pain accentuated on manipulation of the feet, swelling on use, or characteristic calluses.  The Veteran did not use arch supports, built up shoes or orthotics.  He did not have extreme tenderness of the plantar surfaces of either foot.  He had decreased longitudinal arch height of both feet on weight-bearing, but no objective evidence of marked deformity or marked pronation of either foot.  The examiner opined that the Veteran's preexisting bilateral flat feet were not aggravated beyond its natural progression of the disease by an in-service event, illness, or injury.  The examiner reasoned that there was no documentation of increased foot related symptoms while in service and moreover, his pes planus was currently very mild.      

The Board concludes that the Veteran has not met his burden of demonstrating an increase of his preexisting bilateral flat feet in service.  Thus, the disability is not presumed to have been aggravated during service.  Horn, 25 Vet. App. at 234; 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran's statements are competent evidence to report in-service symptoms of his bilateral foot pain. However, the Veteran's statements as to whether his preexisting bilateral flat feet disorder was aggravated during service are not competent evidence, as this finding requires medical expertise.  The Veteran has not shown that he has the medical training or experience in medical matters to make such a finding.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The VA examiner in March 2015 concluded that the Veteran's preexisting bilateral flat feet were not aggravated beyond its natural progression of the disease by an in-service event, illness, or injury.  The examiner determined that there was no documentation of increased foot related symptoms during service.  The examiner further found that the Veteran's pes planus was currently very mild.  The Board accepts this evidence as the most probative evidence on this issue.  The VA examiner provided this opinion and supporting rationale after having reviewed the Veteran's electronic record and physical examination of the Veteran.  Further, there is no probative evidence of record to the contrary.

Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral foot disability, to include flat feet.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093.  As such, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for a bilateral foot disorder, to include flat feet, is not warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a bilateral foot disorder, to include flat feet, is denied.


REMAND

The Veteran claims his bilateral leg and right ankle disabilities are the result of his active military service, to include an incident whereby he was kicked in the right leg and right ankle by a superior officer.   

The case was most recently remanded by the Board in March 2016 to obtain an addendum opinion from the November 2015 VA examiner.  Specifically, the Board found the opinion did not substantially comply with the remand instructions as the examiner did not address the Veteran's lay statements pertaining to service incurrence, i.e. being repeatedly kicked in the right leg and ankle by a superior officer.  The Board further found the examiner did not provide an adequate rationale for the negative opinion expressed.  In particular, the Board noted the opinion was based on a lack of objective clinical evidence of treatment for bilateral leg and right ankle complaints in service or for many years after service; failing to note the Veteran' reported history and symptomatology subsequent to his discharge from service.  

The requested addendum opinion was rendered in May 2016.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The May 2016 addendum simply reiterated the prior opinion that osteoarthritis, degenerative joint disease, varicose veins, and peripheral neuropathy documented in private treatment records from 2007 to 2010 were not related to the Veteran's military service because there was no record of in-service lower extremity conditions or complaints to support the claim.  Then the examiner added the sentence "it is less likely than not due to being repeatedly kicked in the leg and ankle by a superior officer during military service" and once again failing to provide supporting rationale.   

The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  In addition, the opinion is inadequate because it did 
not consider the Veteran's lay statements regarding continuity of symptomatology. Dalton v. Peake, 21 Vet. App. 23 (2007).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.304(d).

Given the inadequacies in the VA opinion, a remand is warranted in order to obtain an additional opinion that address the questions delineated below. 

Accordingly, the case is remanded for the following action:

1.  An addendum to the May 2016 VA opinion must be obtained from the same examiner or another qualified examiner, if that examiner is not available.  The electronic claims file must be made available to and reviewed by the examiner.  An examination of the Veteran must only be conducted if the examiner so requires.  

a)  Based on a review of the electronic claims file, the examiner must opine as to whether any current or previously diagnosed bilateral leg and/or right ankle disability is related to the Veteran's history of having been repeatedly kicked in the right leg and ankle by a superior officer during active duty. 

b)  The examiner is advised that the Veteran's statements are competent evidence to report injuries and symptoms during service and subsequent to his discharge and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

c)  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The VA opinion must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


